Citation Nr: 0810733	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-16 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to a compensable rating for hepatitis C.

4.  Entitlement to an effective date earlier than August 31, 
2001, for the award of a 10 percent disability evaluation for 
DDD of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970, with service in Vietnam from May 1968 to May 1969.

This claim is on appeal from the St. Petersburg, Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  The veteran was notified of this by 
correspondence dated October 2007.  In the January 2008 
informal brief presentation, the veteran's representative 
indicated that he did not want another hearing.  

This case returns to the Board following a remand to the RO 
in June 2006.  

The issue of entitlement to a rating in excess of 10 percent 
for degenerative disc DDD of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's DDD of the lumbar spine has been productive 
of no more than severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.

2.  Resolving all reasonable doubt in the veteran's favor, 
his DDD of the lumbar spine is manifested by severe 
limitation of motion of the lumbar spine

3.  The veteran's DDD of the lumbar spine is not manifested 
by incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

4.  The veteran's DDD of the lumbar spine is not manifested 
by a vertebral fracture, cord involvement or unfavorable 
ankylosis of the whole spine.

5.  The veteran's voiding dysfunction, related to his DDD of 
the lumbar spine, is currently manifested by daytime urinary 
frequency of three hour intervals.  

6.  The veteran's low back disability is productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

7.  The veteran's low back disability is productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

8.  Hepatitis C has not been characterized by intermittent 
fatigue, malaise, and anorexia; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.

9.  The veteran's claim for service connection for a cervical 
condition was pending from his initial application that was 
denied in November 1989 to the grant of his claim in August 
2001.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, the criteria 
for a rating of 40 percent, but no more, for orthopedic 
impairment stemming from DDD of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 
5292, 5293, 5295 (2003) (as amended by 67 Fed. Reg. 54,345 
(Aug. 22, 2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. 
Reg. 51,454 (Aug. 27, 2003)).

2.  The criteria for a separate rating of 10 percent, but no 
more, for mild incomplete paralysis of the sciatic nerve of 
the right lower extremity associated with DDD of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.115a, 4.115b, DC 8520 (2007).

3.  The criteria for a separate rating of 10 percent, but no 
more, for mild incomplete paralysis of the sciatic nerve of 
the left lower extremity associated with DDD of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, 
DC 8520 (2007).

4.  The criteria for a separate rating of 10 percent, but no 
more, for voiding dysfunction associated with DDD of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b 
(2007).

5.  The criteria for the assignment of an initial compensable 
disability rating for hepatitis C have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
DC 7354 (2007).

6.  The criteria for an earlier effective date of October 6, 
1989, for the award of service connection for DDD of the 
cervical spine, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 
(1989), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In 
the latter case, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim -- a practice known as "staged rating."  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

DDD of the Lumbar Spine

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his lumbar spine condition 
under pre-amended DCs 5010-5293 for intervertebral disc 
syndrome with a rating of 10 percent.  The veteran's low back 
disability has subsequently been considered under the amended 
intervertebral disc and amended spine regulations and is now 
rated at 20 percent under DC 5010-5243 (10 percent based on 
range of motion and 10 percent based on objective medical 
evidence of chronic right lower extremity neurological 
symptoms, as per the June 2007 rating decision).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must generally 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  VA 
thus must consider the claim for a higher rating pursuant to 
the former and revised regulations during the latter part of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under former Diagnostic Code 5292 and 40 percent since that 
time.  Former Diagnostic Code 5292 provided that a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine; a maximum rating of 40 percent required severe 
limitation of motion.  

Former Diagnostic Code 5295 provided that a 20 percent 
evaluation required muscle spasm on extreme forward bending 
and loss of lateral spine motion; a maximum rating of 40 
percent was warranted when the disability was productive of 
severe disability manifested by listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Under former Diagnostic Code 5293, a 20 percent evaluation 
required moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  Finally, a 
maximum evaluation of 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In addition, with respect to the veteran's bilateral low 
back sciatic radiculopathy, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

The veteran underwent two relevant VA examinations (in 
October 2002 and December 2002) under the pre-amended spine 
regulations.  In the October 2002 VA examination report, 
range of motion was reported as flexion to 95 degrees (with 
90 degrees as anatomically normal), extension to 35 degrees 
(with 30 degrees as anatomically normal), right and left 
lateral flexion to 40 degrees (with 30 degrees as 
anatomically normal), and right and left rotation to 35 
degrees (with 30 degrees as anatomically normal).  These 
range of motion tests were conducted with consideration of 
pain, fatigue, weakness, lack of endurance, and 
incoordination altered by repetition.  The evidence did not 
show ankylosis of the lumbar spine.    The December 2002 VA 
examination report only included range of motion findings for 
the cervical spine.

To the extent the veteran complained of pain on motion, the 
examiner specifically reported that weakness, incoordination, 
fatigue, or lack of endurance did not further limit the 
veteran's range of motion.  Although the veteran complained 
of daily pain with exacerbations in his neck, back, and hips 
at his October 2002 VA examination, there were no findings of 
frequent incapacitating episodes.  Moreover, the examination 
report revealed normal straight leg raising bilaterally and 
negative Lasègue's sign.  The evidence also revealed a 1+ 
lumbar lordosis with some right subscapular, paravertebral 
tenderness, but there was normal range of motion and no 
muscle spasms.  

The veteran underwent two relevant VA examinations (in July 
2006 and March 2007) under the amended spine and disc 
regulations.  At the time of the examinations, the veteran 
complained of ongoing back pain with sciatica flare-ups 
extending down the posterior leg, right worse than left. 

Objectively, range of motion was reported as flexion to 90 
degrees in both the July 2006 and March 2007 VA examinations.  
The veteran reported aching sciatic pain that radiated up and 
down through his buttocks and into his hamstrings.  He 
testified that this resulted in atrophy of his quadriceps 
muscle and numbness in his foot and shin.  He has been 
receiving morphine and quarterly epidural steroid injections 
to inhibit pain.  Exacerbations occurred every one or two 
months and lasted longer than two weeks.  There was no 
weakness noted in the most recent examinations.  

At the July 2006 neurological examination, muscle strength, 
tone, and bulk were found to be normal.  However, there was 
decreased pinprick sensation to both feet.  In addition, deep 
tendon reflexes were absent in the right patella and right 
Achilles tendon.  The veteran was diagnosed with 
radiculopathy of the right lower extremity associated with 
degenerative disc disease of his lumbar and cervical spine.  
In addition, the veteran noted daily urinary incontinence and 
frequency.  

At the March 2007 VA examination, there was found to be spasm 
in the thoracic sacrospinalis.  However, there was no 
atrophy, guarding, tenderness, weakness, or pain with motion.  
In all extremities, muscle tone was found to be normal with 
no atrophy.  Upon reflex testing, knee jerk (L3-L4) and ankle 
jerk (S1) were found to be absent.  Lasègue's sign was 
negative.  A history of urinary urgency and frequency was 
indicated, noting a daytime voiding interval of three hours 
but no evidence of nocturia.  There was no evidence of 
incapacitating episodes in the past 12 months.

VA outpatient treatment records for the relevant time period 
reveal similar findings.  The veteran's back was found to be 
normal to inspection and with no spinal deviation, although 
the paraspinal muscles were mildly tender to palpation on the 
right.  Range of motion was normal to flexion and extension, 
with stable ligaments and good back muscle strength.  There 
was no sciatic pain with straight leg raises.  Sensation was 
intact in both lower extremities, with reflexes 2+ (normal) 
and symmetric at the patella (L4) and the Achilles tendon 
(S1).  

Private medical evidence was also reviewed.  Specifically, a 
November 2001 letter was received from a chiropractor who 
purported to have treated the veteran for three years.  The 
chiropractor's diagnoses were lumbar disc displacement with 
associated sacroiliac somatic dysfunction, sciatic neuralgia 
with associated lumbar somatic dysfunction, and sacroiliac 
sprain/strain.  His findings upon examination included muscle 
spasm and tenderness.  Range of motion for the thoracolumbar 
spine was limited to flexion of 52 degrees, extension of 16 
degrees with pain noted, right lateral flexion of 17 degrees 
with pain noted, left lateral flexion of 12 degrees with pain 
noted, right rotation of 20 degrees, and left rotation of 21 
degrees.    

Based on the above, the Board finds that the veteran's low 
back disability warrants no more than a 40 percent rating as 
of August 2001.  In reaching this determination, the Board 
notes that the range of motion findings provided by the 
veteran's private chiropractor reflect mild to moderate 
limitation of motion, but given his complaints of pain and 
corresponding functional impairment, a rating of 40 percent 
for severe limitation of motion under former Diagnostic Code 
5292 is appropriate when pain and the DeLuca factors are 
considered.  The Board notes this is the highest schedular 
rating available under the pre-amended version of DC 5292.  
In reaching this determination, the Board notes that the VA 
examiners did not discuss the impact of the veteran's pain on 
his functional impairment, to specifically include during 
periods of flare-up.

Further, the medical records show no indication that the 
disability was manifested by listing of the whole spine to 
the opposite side, positive Goldthwatie's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a higher rating 
under former Diagnostic Code 5295 is not warranted.  

The Board further finds that an evaluation in excess of 40 
percent is not warranted under former Diagnostic Code 5293.  
In reaching this conclusion, the Board notes the above 
findings do not reflect findings of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy.  As such, the Board finds that a rating 
in excess of 40 percent under former Diagnostic Code 5293 is 
not warranted.

However, although the veteran's low back disability warrants 
a 40 percent evaluation under former Diagnostic Code 5292, 
effective September 23, 2002, his low back disability 
warrants separate 10 percent ratings under the revised 
criteria by assigning independent evaluations for his 
orthopedic and neurologic manifestations.

The veteran's bilateral sciatic neuropathy could support a 40 
percent rating assigned under former Diagnostic Code 5293, 
but given the Board's finding that the condition warrants a 
40 percent rating under former Diagnostic Code 5292, VA may 
now separately rate the discrete neurologic manifestations of 
his low back disability.  Here, given the lay and medical 
evidence consistently showing that the veteran's 
intervertebral disc disease is productive of bilateral lower 
extremity sciatic radiculopathy, the Board concludes that the 
evidence supports the veteran's entitlement to a separate 10 
percent evaluations, and no more, under Diagnostic Code 8520, 
for disability comparable to mild incomplete paralysis of the 
sciatic nerve of his right and left lower extremities.

In addition, voiding dysfunction may be rated according to 
urine leakage, frequency, or obstructed voiding.  Here, there 
is evidence of urinary frequency related to the veteran's DDD 
of the lumbar and cervical spines.  A 10 percent rating is 
assigned for urinary frequency when the daytime voiding 
interval is between two and three hours, or; there is 
awakening to void two times per night.  A 20 percent rating 
is warranted when the daytime voiding interval is between one 
and two hours, or; there is awakening to void three to four 
times per night.  See 38 C.F.R. § 4.31 (where the Schedule 
does not provide a zero percent rating, a zero percent shall 
be assigned if the requirements for a compensable rating are 
not met).  As the March 2007 VA examination indicates that 
the veteran's daytime urinary frequency is three hours, the 
Board finds that an additional 10 percent rating is warranted 
for voiding dysfunction associated with DDD of the lumbar 
spine.  

Hepatitis C

Under DC 7354, hepatitis C (or non-A, non-B hepatitis), 
nonsymptomatic hepatitis C is evaluated as noncompensable.  A 
10 percent rating is assigned for signs and symptoms such as 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

Here, the veteran filed an informal claim for hepatitis C in 
February 2000, followed by a formal claim in August 2001.  In 
a November 2002 rating decision, the RO granted service 
connection for hepatitis C with a noncompensable rating.  
This decision was based on the results of an October 2002 VA 
examination which diagnosed the veteran with hepatitis C, 
type I or II, with mild periportal inflammation and mild 
enzyme elevation with no long-term sequelae.  There is 
nothing within the October 2002 examination report which 
indicates intermittent fatigue, malaise, anorexia, or 
incapacitating episodes as a result hepatitis C.  Similarly, 
VA and private medical records received since then fail to 
show symptamotology warranting a compensable rating for 
hepatitis.  For these reasons, entitlement to a compensable 
rating for hepatitis C is denied.  

The Board has considered whether staged ratings are 
appropriate for all of the veteran's increased rating claims 
but finds no distinct time periods where the his symptoms 
warranted a different rating.  See Hart.  

The Board has also considered the veteran's written 
statements and oral testimony that his service-connected 
disabilities are worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his DDD of the 
lumbar and cervical spine and his hepatitis C alone have 
caused marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Although the veteran is currently unemployed and 
receives disability benefits from the Social Security 
Administration, other physical and psychological disorders, 
such as his knee disorders and post-traumatic stress 
disorder, have contributed to this.

II.  Earlier Effective Date for DDD of the Cervical Spine

The provisions of 38 U.S.C. § 5110(a) govern the assignment 
of an effective date for an award of benefits.  The statute 
provides that the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 U.S.C. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2).  

Historically, the veteran filed an initial claim for 
entitlement to service connection for a "cervical 
condition" on October 6, 1989.  In a November 1989 rating 
decision, the RO considered the claim, along with 14 other 
claims.  In its discussion, the RO acknowledged that the 
veteran "was noted to have history of cervical spine injury 
and a tendinitis [sic] of both elbows."  The RO declined to 
grant service connection for the cervical condition in its 
November 1989 rating decision, as evidenced by its listing 
among the veteran's non-service-connected conditions at the 
end of the decision.  However, the December 1989 letter 
notifying the veteran of the decision did not mention the 
issue of service connection for a cervical condition.

In correspondence dated June 1990, the veteran sought to 
"re-open my service connection claim for increased 
evaluations of disabilities."  He specified that, "My neck, 
middle, and lower back problems are a constant problem to 
me."  By letter dated October 12, 1990, the RO informed him 
that they had denied his claims for increased service 
connected disability compensation.  In a letter received 
October 29, 1991, the veteran claimed that the medical 
examinations that formed the basis of the October 1990 denial 
were incomplete and inconclusive.  The evidence shows that VA 
did not receive an additional correspondence from the veteran 
regarding his cervical spine until August 2001, well beyond 
the one-year deadline.  

The RO considered the veteran's August 2001 correspondence as 
a new claim for service connection.  He reported for a VA 
spine examination in December 2002, and the RO granted 
service connection for cervical DDD with limited motion with 
a 10 percent rating effective August 31, 2001, the date the 
claim was received.

In the January 2008 informal brief, the veteran's 
representative argued that the veteran's October 6, 1989, 
claim for a cervical condition was never finalized, and 
therefore the effective date of the award of service 
connection for cervical DDD with limited motion should be 
October 6, 1989, rather than the August 31, 2001, date 
currently assigned.  

As applied to this case, the RO's November 1989 decision, 
which denied 14 other claims for service connection and 
increased ratings but did not explicitly deny the veteran's 
claim for a cervical condition, is an implicit denial of that 
claim.  However, the Board construes the veteran's June 1990 
correspondence as a timely-filed notice of disagreement with 
the adverse November 1989 rating decision.  The RO never 
issued a statement of the case in response to the June 1990 
notice of disagreement.  

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
its earlier decisions in Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), and Kuo v. Derwinski, 2 Vet. App. 662, 666 
(1992), reaffirmed that when the RO fails to issue a 
statement of the case, the claim remains pending and can be 
addressed when a subsequent claim for the same benefit is 
explicitly adjudicated.  See also Myers v. Principi, 16 Vet. 
App. 228, 229 (2002).  In doing so, the Court explained, "In 
other words, if the appellant believes that the Secretary has 
incorrectly determined that the date when his claim began, he 
may argue that the 'claim' identified was merely additional 
correspondence on his previously pending claim."  Ingram at 
243.

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for DDD of the cervical spine 
has been pending since October 6, 1989.  Although the 
veteran's October 1989 claim was for service connection for a 
"cervical condition" rather than "DDD of the cervical spine," 
the Board finds that the claims were for the same disability, 
however styled.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  The Board finds that the claims of service 
connection were for the same disability, i.e., a cervical 
spine disability.

Having determined that the veteran's current claim for 
service connection for DDD of the cervical spine was filed on 
October 6, 1989, the Board must determine whether he had a 
cervical spine disability prior to August 31, 2002.  In this 
regard, the Board observes that in a report of a June 1991 VA 
orthopedic examination it was noted that the veteran's 
lateral flexion of the cervical spine was reduced to 30 
degrees and he was diagnosed with osteoarthritis of the 
cervical vertebra.

In light of the foregoing, the Board finds that on October 6, 
1989, when he filed his initial claim, the veteran had a 
cervical spine disability due to service.  Thus, because the 
claim remained pending, an effective date of October 6, 1989, 
is warranted for the grant of service connection.  

Finally, the Board finds that there is no showing that the 
veteran's disabilities reflect so exceptional or so unusual a 
disability picture as to warrant higher ratings on an extra-
schedular basis.  The conditions are not productive of marked 
interference with employment, required frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Here, the veteran's DDD of the lumbar spine and hepatitis C 
claims arise from his disagreement with the initial 
evaluation and effective date following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
and VA treatment records.  The veteran submitted additional 
medical records, written statements, and was provided an 
opportunity to set forth his contentions during his Board 
videoconference hearing.  

In addition, the appellant was afforded VA medical 
examinations in October 2002, December 2002, July 2006, and 
March 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for orthopedic 
impairment stemming from DDD of the lumbar spine is granted 
from August 31, 2001.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted from September 23, 2002.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted from September 23, 2002.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for voiding 
dysfunction associated with DDD of the lumbar spine, is 
granted from September 23, 2002.

Entitlement to a compensable rating for hepatitis C is 
denied.

An earlier effective date of October 6, 1989, for the grant 
of service connection for DDD of the cervical spine is 
granted.



REMAND

As the Board has determined that an earlier effective date of 
October 6, 1989, for service connection for DDD of the 
cervical spine should be granted, the claim must be 
readjudicated by the RO under both the previous and current 
VA spine regulations since October 6, 1989.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should reevaluate the veteran's 
pending claim for a higher initial 
evaluation for his cervical spine 
disability since October 6, 1989, under 
both the former and the revised 
regulations.

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


